Citation Nr: 9908638	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-06 354	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right Achilles tendon repair (right ankle 
condition), currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for postoperative residuals of a right tibial tubercle 
(right knee condition).

3.  Entitlement to an increased (compensable) disability 
rating for external hemorrhoids.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to July 
1994.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a March 1995 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection and assigned 
noncompensable disability evaluations for postoperative 
residuals of right Achilles tendon repair, postoperative 
residuals of a right tibial tubercle and external 
hemorrhoids.  The rating decision also denied service 
connection for chronic low back pain and bilateral hearing 
loss, as well as entitlement to a 10 percent evaluation based 
on multiple, noncompensable, service-connected disabilities.  
The veteran filed a timely notice of disagreement, and was 
issued a statement of the case as to all six issues in 
November 1995.  In December 1995, the veteran filed a timely 
substantive appeal as to his right ankle, right knee, low 
back pain and external hemorrhoid claims only.  However, the 
veteran's accredited representative, Military Order of the 
Purple Heart (MOPH), did file a February 1996 VA Form 646 
that is accepted as a timely substantive appeal as to his 
remaining hearing loss and multiple, noncompensable, service-
connected disabilities claims.  See 38 C.F.R. § 20.202 
(1998); see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (the 
statutory provisions of 38 U.S.C.A. § 7105 do not impose 
technical pleading requirements).

In December 1996, the veteran's claims folder was transferred 
to the St. Petersburg, Florida VARO as he now resides in that 
jurisdiction.

By rating decision issued in June 1997, the St. Petersburg 
VARO confirmed and continued the denial of the veteran's 
right knee, right ankle, external hemorrhoid and low back 
pain claims.  Later that month, the veteran was issued a 
supplemental statement of the case (SSOC) as to all six 
issues.  By rating decision and SSOC issue in September 1997, 
the VARO increased the disability evaluation of the veteran's 
right ankle disorder to 10 percent effective from August 1, 
1994.  In December 1997, the VARO granted service connection 
and assigned a 10 percent disability rating for chronic 
lumbar syndrome effective from August 1, 1994.  The veteran 
was informed of this favorable determination, as well as of 
his procedural and appellate rights, by letter from the VARO 
dated December 17, 1997.

As a preliminary matter, the Board observes that the 
veteran's claim for a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities is 
now moot.  The RO has granted 10 percent disability ratings 
for chronic right ankle disorder and chronic lumbar syndrome 
effective from August 1, 1994 (the day following separation 
from active service).  See 38 C.F.R. §§ 3.324, 3.400 
(b)(2)(i) (1998).  Accordingly, there is no period following 
the veteran's separation from active service for which a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities may be assigned.

Concerning the veteran's low back claim, the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit") has held that where service connection has 
been granted during an appeal, it is manifest that the NOD 
concerned the "logically up-stream element of service 
connectedness" and not "the logically down-stream element 
of compensation level."  Grantham v. Brown, 114 F.3d 1156 
(1997).  In the instant case, the veteran's initial NOD as to 
the denial of his claim for service connection for chronic 
low back pain does not convey appellate jurisdiction over the 
subsequent issue of entitlement to an increased rating with 
respect thereto.  Moreover, a contemporaneous review of the 
record reveals that since the grant of service connection, 
neither the veteran nor MOPH have submitted any statement 
that can reasonably be construed as expressing 
dissatisfaction with the compensation level assigned for 
chronic low back disorder.  See 38 C.F.R. § 20.201 (1998).  
Therefore, the Board also finds that the veteran's low back 
disorder claim is no longer in appellate status.

The veteran's hemorrhoid and bilateral hearing loss claims 
are the subject of the 'REMAND,' appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's right ankle and right knee 
claims has been obtained by the RO.

2.  The veteran's right ankle disorder, as shown by VA 
examination, is primarily manifested by a well-healed scar 
over the Achilles tendon with mild tenderness to palpation 
and some pain over the Achilles tendon region, as well as 
atrophy of the right calf.

3.  The veteran's right knee disorder, as shown by VA 
examination, is primarily manifested by some tenderness to 
palpation directly over the tibial tubercle with no more than 
discomfort on motion from 0 to 140 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for postoperative residuals of right Achilles 
tendon repair (right ankle condition) are not met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5271 (1998).

2.  The schedular criteria for a 10 percent disability 
rating, but no more, for postoperative residuals of a right 
tibial tubercle (right knee condition) are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5257, 
5260, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented claims which are plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1998), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1998) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1998) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40 (1998).  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition. 

According to the applicable criteria, moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
38 C.F.R. Part 4, Code 5271 (1998).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability.  A 20 percent disability evaluation requires 
moderate impairment.  A 30 percent disability evaluation 
requires severe impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257 (1998).

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (1998).

The words "slight," "moderate," "severe" and "marked" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6 (1998).  
Terminology such as "slight," "moderate," "severe" and 
"marked" used by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

In the instant case, the veteran's service medical records 
show that he had a normal clinical evaluation of the lower 
extremities on pre-enlistment examination in July 1978.  He 
was noted to be free of disqualifying defects on physical 
inspection in October 1978.  In March 1987, the veteran was 
seen with a history of slipping and bumping his right knee on 
a wet cement surface while playing basketball 4-years prior.  
Since that time, he noticed a bony growth at the site of his 
bumping.  He described the growth site as painful with 
flexion of the knee but not with ladder climbing.  
Examination of the right knee revealed a prominent, 1.5 by 
1.5-centimeter (cm), tibial tuberosity.  The veteran had full 
range of motion (ROM), with no swelling or effusion.  The 
patellofemoral (PF) joint was negative as to compression, 
inhibition and apprehension.  Axis deviation (AD), postural 
drainage (PD) or McMurray's sign were also negative.  The 
left knee was noted to be within normal limits (WNL).  The 
diagnosis was prominent right tibial tuberosity.  In March 
1991, the veteran was seen in the emergency room with a one-
week history of right calf and ankle pain.  The veteran 
indicated that he injured his right leg while playing 
basketball when another player stepped on his mid-calf while 
he was running.  There was no immediate pain, but he 
developed pain in the posterior leg several minutes later.  
Consultation examination in the orthopedic clinic revealed a 
diagnosis of right Achilles tendon rupture.  The veteran was 
thereafter admitted to the hospital for an Achilles tendon 
repair in April 1991, and was placed on limited duty.  After 
a period of physical therapy and orthopedic follow-up, a 
Medical Board determined that the veteran was fit for full 
duty as of June 13, 1992.  In March 1993, the veteran had 
complaints of continued right knee pain.  X-rays showed an 
osteophytic formation.  It was noted that the veteran had a 
poor response to conservative treatment.  The veteran 
underwent an excision of the right accessory tibial tubercle 
ossicle in May 1993, and underwent months of physical therapy 
thereafter.  On follow-up examination in November 1993, the 
knee was noted to be much better and the veteran was returned 
to full duty.  However, minimal tenderness at the tubercle 
was noted at that time.  The physician's summary portion of 
the veteran's July 1994 Report of Medical History for 
separation examination purposes shows that he complained of 
painful joints.  It was noted that the veteran was status 
post (S/P) tibial tuberosity osteophyte excision in May 1993, 
with mild pain.  It was also noted that the veteran was S/P 
right Achilles tendon rupture in April 1991, with mild pain 
on overuse or prolonged use.  The accompanying Report of 
Medical Examination shows that the veteran had a scar over 
the right tibial tuberosity area and a prominent right tibial 
tuberosity.  Range of motion of the right knee and ankle was 
limited to 90 degrees on deep knee bend.

In conjunction with his present claims, the veteran was 
afforded a special VA joint examination in September 1994.  
Examination of the right heel revealed an operation scar of 5 
inches in length, over the posterior aspect of the lower 
third of the veteran's leg, just behind the ankle.  The scar 
was described as non-tender and well healed.  The veteran had 
full movement of the right ankle in flexion and extension.  
Eversion and inversion of the foot were full and painless.  
There was some slight thickening of the tendoachilles.  The 
veteran could walk on tiptoe and on his heels.  The right 
calf was noted to be about 1 inch wasted as compared with the 
left.  Examination of the right knee revealed a 1-inch by 
0.25-inch scar over the tibial tuberosity of the right knee.  
The knee was not swollen, and the veteran had full movements 
of extension and flexion.  There was no evidence of any 
ligamentous laxity.  There was slight tenderness over the 
tuberosity.  There was no sign of any internal derangement of 
the right knee.  X-rays of the right ankle and right knee did 
not show any bony abnormalities.

The veteran was also afforded a special VA joint examination 
in August 1997, which revealed diagnoses of postoperative 
residuals of right tibial tubercle and postoperative 
residuals of right Achilles tendon repair with residual 
atrophy of the right calf.  The examination report indicates 
that, at that time, the veteran walked with an unremarkable 
gait pattern.  He was noted to have a well-healed, 
longitudinal, surgical scar over the tibial tubercle.  The 
right knee had 0 to 140 degrees of movement with no more than 
discomfort on motion.  There was no redness, heat or swelling 
noted.  The veteran did, however, have some swelling directly 
over the tibial tubercle.  There was no ligamentous 
instability of the knee noted.  Examination of the right 
ankle revealed a well-healed surgical scar over the Achilles 
tendon.  The ankle had 5 degrees of dorsiflexion and 35 
degrees of plantar flexion.  No pain on motion or swelling 
was noted.  The veteran was able to heel and toe walk.  
However, there was some tenderness over the Achilles tendon, 
greater with toe walking than with heel walking.  The veteran 
was also able to squat, but he had pain in the Achilles 
tendon region.  There was no measurable atrophy of the quads.  
The right calf was 3 centimeters smaller than the 
corresponding area on the left.  The veteran had a 2+ pedis 
dorsalis pedis pulse in the right foot.  X-rays of the right 
knee and right ankle showed normal studies.

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  After a contemporaneous review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for the veteran's right ankle condition.  
However, the Board finds that the veteran's current right 
knee symptomatology more closely approximates a 10 percent 
disability rating, but no more.

In regard to the veteran's right ankle condition, it is 
manifest that his current symptomatology is no more than 
"moderate" in nature.  Although the veteran has 
consistently complained of pain and tenderness over the 
Achilles tendon in service, at separation and thereafter, and 
is clinically shown to have atrophy of the right calf, he 
walks with a normal gait pattern.  His surgical scar is 
described as well healed and non-tender.  In addition, his 
right ankle has 5 degrees of dorsiflexion and 35 degrees of 
plantar flexion with no pain on motion noted.  As such, it is 
concluded that a rating in excess of the present 10 percent 
disability evaluation under Diagnostic Code 5271 is not 
warranted.  Moreover, the Board knows of no other schedule 
rating which would provide the veteran with a higher 
disability evaluation.

In regard to the veteran's right knee, the Board observes 
that pain and discomfort also appear to be the significant 
and consistent factor in its overall disability picture.  
Indeed, the veteran has also consistently complained of pain 
and tenderness over his right tibial tuberosity in-service, 
at separation and thereafter.  Accordingly, the Board accords 
doubt in his favor and finds that a 10 percent disability 
rating under Diagnostic Code 5257 is appropriate.  
Consideration has also been given as to whether the 
disability meets the criteria for the next higher disability 
rating.  However, the lack of any current objective medical 
evidence of moderate disability weighs heavily against the 
assignment of a 20 percent under Diagnostic Code 5257.  The 
veteran's most recent VA examination report shows that he 
walked with an unremarkable gait, his surgical scar was well-
healed and that he could move his right knee from 0 to 140 
degrees with no more than discomfort on motion.  There was 
also no redness, heat or swelling noted.  Consequently, no 
more than a 10 percent disability evaluation is warranted.

In sum, the veteran's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the 10 percent evaluations.  Consequently, the 
diagnostic codes and general rating criteria (38 C.F.R. §§ 
4.40, 4.45) pertaining to pain and additional functional 
limitation imposed during flare-ups have been accounted for 
in the assignment of the current ratings.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); cf. DeLuca, supra.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  As such, the 
Board finds that the 10 percent ratings assigned for his 
right ankle and right knee disabilities adequately compensate 
the veteran for the level of his subjective complaints of 
pain.

While the veteran maintains that his service-connected right 
ankle and right knee disabilities are far more disabling, he 
is not shown to be qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs his views as to the etiology of his 
pain complaints and/or the extent of functional impairment in 
his right ankle and right knee.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay assertions will not support 
a finding on questions requiring medical expertise or 
knowledge).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An increased disability rating for postoperative residuals of 
right Achilles tendon repair (right ankle condition) is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for postoperative residuals of a right tibial tubercle 
(right knee condition) is granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Concerning the veteran's external hemorrhoids claim, it is 
noted that the veteran's August 1997 examiner commented that, 
if the RO wished, a sigmoidoscopy could be arranged and 
performed for more definitive diagnoses as to the extent of 
the veteran's hemorrhoids.  The Court has stated that it is 
incumbent upon VA to obtain additional examinations that VA 
examining physicians have recommended before making a final 
determination in a case.  See Hyder at 224-25.  Although the 
veteran was afforded a sigmoidoscopy in conjunction with his 
September 1994 VA examination, the Board observes that, as a 
practical matter, VA does not normally order invasive 
procedures, such as a sigmoidoscopy, for disability 
evaluation purposes.  Nevertheless, the evidentiary record is 
unclear as to whether the veteran was informed of the 
examiner's recommendation for a sigmoidoscopy or that such a 
procedure could benefit his claim for increase.  Therefore, 
the Board believes that the veteran has not been given 
sufficient notice and opportunity to provide additional 
evidence needed to properly adjudicate his claim.

Concerning the veteran's hearing loss claim, it is noted that 
the medical evidence of record is unclear as to whether the 
veteran pre-existing bilateral hearing impairment was, in 
fact, aggravated by his military service.  Although the 
veteran's primary military occupational specialty (MOS) was 
that of a Culinary Specialist, he maintains that the ship's 
galley was next to the engine room.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that the Board may 
only consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the veteran's claim will be known.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In view of foregoing, the Board 
believes that a medical opinion as to whether or not the 
veteran's bilateral hearing impairment was aggravated in 
service would be helpful.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his hemorrhoids and 
bilateral hearing loss, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder.

2.  In view of the invasive nature of a 
sigmoidoscopy, the RO should specifically 
inform the veteran of the finding and 
recommendation of the August 1997 VA 
examiner.  The veteran should further be 
advised that while VA would not order or 
request such an invasive diagnostic 
procedure, the results could be relevant 
to his claim.  If the veteran explicitly 
requests that the procedure be done, then 
one should be scheduled.  A legible copy 
of the examination report should also be 
associated with the claims folder.

3.  Regardless of the above, the RO 
should schedule the veteran for VA 
examination of the digestive system in 
order to determine the current extent of 
his 
service-connected hemorrhoids.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  The examiner 
should note whether the hemorrhoids are 
internal or external or both; whether 
they are large or thrombotic; whether 
they are irreducible; whether there is 
excessive redundant tissue; whether there 
are frequent recurrences; whether there 
is persistent bleeding; whether there are 
fissures; and whether there is anemia 
secondary to bleeding hemorrhoids.  A 
legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

4.  The RO should also arrange for the 
veteran to be examined by an appropriate 
VA ear, nose and throat (ENT) specialist.  
All indicated tests, including 
appropriate audiological testing, 
laboratory tests and/or special studies 
should be conducted.  The specialist is 
requested to review all the records on 
file, particularly the service medical 
records, and render opinions, to a 
reasonable degree of medical certainty, 
as to:

a. whether the veteran's pre-
existing bilateral hearing impairment 
increased in severity during military 
service; AND

b. if so, whether the increase is 
solely attributable to the natural 
progression of the disease.

A legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claims for an increased rating 
for hemorrhoids and service connection 
for bilateral hearing loss, with special 
attention being made to the additional 
evidence obtained or submitted.

7.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

In addition, the Board reminds the veteran and his 
representative that they are free to submit additional 
evidence and argument while this case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

- 16 -


- 1 -


